Citation Nr: 1435548	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a low back disability prior to January 4, 2006, and a rating higher than 40 percent since, including separate ratings for associated neurologic abnormalities.

2.  Entitlement to a rating higher than 30 percent for residuals of a left total hip replacement.

3.  Entitlement to a rating higher than 30 percent prior to September 23, 2013, for degenerative joint disease of the right hip, status post total hip replacement.

4.  Entitlement to an initial rating higher than 10 percent for pes planus (flat feet).


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1981 to February 1990.

He appealed to the Board of Veterans' Appeals (Board/BVA) from October 2004 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development.  In September 2012, the AMC granted service connection for additional disability - namely, for left and right thigh impairment, assigning a 10 percent rating for each thigh retroactively effective from October 24, 2011.  The Veteran did not in response separate appeal the ratings or effective dates assigned for these additional disabilities.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

The remaining claims on appeal were again remanded by the Board in July 2013.  And in November 2013, on following that additional remand, the AMC also granted service connection for a linear scar from total left hip replacement, assigning a 0 percent (noncompensable) rating retroactively effective from August 3, 2010.  Again, the Veteran did not in response appeal the rating or effective date assigned.  The AMC also granted a 100 percent rating for total right hip replacement effective September 23, 2013.  Therefore, only prior to that date is still at issue, so the appeal of this claim now concerns whether the Veteran was entitled to a rating higher than 30 percent prior to receiving this highest possible rating of 100 percent as of that date.  In addition, the AMC granted service connection for right and left lower extremity radiculopathy and assigned a 10 percent rating for each lower extremity.  Service connection was granted, as well, for bladder incontinence - albeit with just a 0 percent (noncompensable) rating.  The effective date for these three grants of service connection was August 20, 2013.


After the July 2013 Board remand, the Veteran changed his representative from a Veterans Service Organization (VSO) to a private attorney.  But in January 2014 that attorney advised VA that he was withdrawing as the Veteran's representative.  After the Board contacted him concerning this, he filed a motion in July 2014, with a copy sent to the Veteran, showing good cause for withdrawing.  38 C.F.R. § 20.608(b).  The Veteran has not filed a response.  Therefore, the attorney's representation is withdrawn, and the Veteran is considered to be acting on his own behalf, so pro se.

The Veteran's appeal has been adjudicated entirely electronically, using the Veterans Benefits Management System (VBMS), which is a paperless claims processing system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide Veterans' claims for benefits.  Because the current appeal was processed as part of the VBMS, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's low back disability causes severe limitation of motion, including forward flexion to just 30 degrees or even less, but only since September 18, 2001, so not prior to that date; he does not, however, have ankylosis or pronounced intervertebral disc syndrome (IVDS).

2.  Left hip flexion was noted to be limited to 10 degrees prior to October 20, 2009, but greater than 10 degrees from that date to August 2, 2011.

3.  Since October 1, 2011, left hip replacement residuals have included 
moderately-severe pain, weakness, and limitation of motion.

4.  Right hip flexion was noted to be limited to 10 degrees prior to October 20, 2009, but greater than 10 degrees from that date to September 22, 2013.

5.  From October 24, 2011, to September 22, 2013, the right hip disorder was manifested by 0 degrees of extension.

6.  His pes planus has been described as minimal and mild and is not manifested by accentuated pain, deformity, or swelling.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial rating of 40 percent for the low back disability as of September 18, 2001 (so as of an earlier effective date), but not prior to that date, nor have the requirements for an even greater rating been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (effective prior to September 26, 2003); DC 5242 (effective September 26, 2003).

2.  The criteria for a 40 percent rating for the left hip disorder have been met prior to October 20, 2009, but not from that date through August 2, 2011.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5252 (2013).

3.  The criteria for a 50 percent rating for the residuals of the left hip replacement have been met as of October 1, 2011.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5054 (2013).

4.  The criteria for a 40 percent rating for the right hip disorder have been met prior to October 20, 2009, but not from that date through September 23, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DC 5252 (2013).


5.  The criteria for a separate 10 percent rating for limitation of extension of the right thigh have been met from October 24, 2011 to September 22, 2013.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, DC 5251 (2013).

6.  The criteria are not met for an initial rating higher than 10 percent for the flat feet.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, with respect to the Veteran's claims for increased ratings for left and right hip disabilities, he was provided with the relevant notice and information in a September 2005 letter, prior to the initial adjudication of his claims in the February 2006 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he considers unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The remaining claims concerning higher ratings for the Veteran's low back disorder, radiculopathy, bladder incontinence and flat feet arose in the context of him trying to establish his underlying entitlement to service connection for these disabilities, which since has been granted.  When, as here, a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision regarding the initial rating or effective date, in other words, as concerning these "downstream" issues, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this circumstance, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating or effective date element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's VA treatment records and identified private treatment records have been obtained and associated with his claims file for consideration.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's service-connected disabilities on appeal.  Therefore, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).


A.  Low Back

The Veteran's low back disorder is rated under Diagnostic Code (DC) 5242.  He is assigned a 20 percent rating prior to January 4, 2006, and a 40 percent rating thereafter.  Effective August 20, 2013, he also has a 10 percent rating for left lower extremity radiculopathy (DC 8520), a 10 percent rating for right lower extremity (DC 8520), and a 0 percent rating for bladder incontinence (DC 7517).

Since the filing of this claim, the criteria for rating disabilities of the spine were amended on two occasions.  The Board is required to consider the claim in light of both the former and revised schedular rating criteria to determine whether an increased rating for the Veteran's lumbar strain is warranted.  Either the old or the new rating criteria may be used, whichever are more favorable to the Veteran, but the new criteria only may be applied prospectively from their effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 
3-2000 (Apr. 10, 2000).

Under the "old criteria," a 40 percent rating under DC 5295 requires severe symptoms with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (2002).

Also under the old criteria, a higher 40 percent rating under DC 5292 is assigned for severe limitation of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  Descriptive terms such as "severe" are not defined in VA's Rating Schedule.  However, the Rating Schedule provides some guidance by listing normal ranges of motion of the thoracolumbar spine (thoracic and lumbar segments) for VA compensation purposes as 90 degrees of forward flexion, 30 degrees of backward extension, 30 degrees of lateral flexion, and 30 degrees of rotation.  See Schedule for Rating Disabilities effective September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

Under the old criteria, severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria, effective September 26, 2003, known as the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, DCs 5235-5242 (2013).

Under both the "old" Diagnostic Code 5289 and the General Rating Formula, favorable ankylosis of the thoracolumbar spine warrants a 40 percent disability rating, and unfavorable ankylosis warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5289 (2002); 38 C.F.R. § 4.71a, DCs 5235-5242 (2013).

The General Rating Formula also provides that associated neurologic abnormalities will be separately evaluated.  Id. at Note (1).  Here, the Veteran's lower extremity radiculopathy is rated under DC 8520.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.

The Veteran's bladder incontinence is rated under DC 7517, which rates disabilities as voiding dysfunction.  Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  Ratings based on urine leakage, including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence allow for a 20 percent rating if the Veteran is required to wear absorbent materials that must be changed less than two times per day.  Ratings based on urinary frequency allow for a 20 percent rating if the daytime voiding interval is between one and two hours, or when the condition results in awakening to void three to four times per night.  38 C.F.R. § 4.115a.  Obstructed voiding has not been demonstrated in this case.

Finally, the revised rating criteria also include the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An incapacitating episode is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Such episodes have not been demonstrated at any point during the appeal period, and therefore a rating under this Formula will not be addressed.

In this case, first addressing the old criteria, a rating higher than 20 percent is not warranted prior to September 18, 2001.  A May 2000 VA examination noted 54 degrees of flexion, 34 degrees of extension, 26 degrees of right lateral flexion, and 20 degrees of left lateral flexion.  There was no pain with motion.  These findings do not equate to "severe" limitation of motion of the lumbar spine under the old DC 5292, or "marked" limitation of forward bending and loss of lateral motion under DC 5295, as compared to the normal ranges of motion in Plate V of the Rating Schedule.  VA records from March 2000 reflect no sensory or motor deficits in the lower extremities, and the May 2000 examination also noted the absence of spasms, as well as reflexes of 2+ bilaterally, which is not consistent with the 40 percent rating for severe intervertebral disc syndrome with recurring attacks and intermittent relief under the old DC 5293.

However, as of September 18, 2001, a higher 40 percent rating is warranted.  The VA examination conducted on that date shows the Veteran was unable to do any kind of range of motion of the lumbosacral spine.  Attempts to complete such motion produced a moderate amount of pain.  VA records from October 2001 noted range of motion findings for flexion, extension, lateral flexion, and rotation were all less than 10 degrees.  These findings are consistent with a severe amount of limited motion under DC 5292.  A higher 50 percent rating is not warranted under DC 5289 as there is no indication of any unfavorable ankylosis during the appeal period.  

In addition, a higher 60 percent rating is not warranted under DC 5293.  The evidence reflects complaints and some objective findings consistent with spasms and radiculopathy in the lower extremities.  However, an April 2003 VA examination noted deep tendon reflexes as 2+.  An October 2006 VA examination noted normal sensation, and the examiner indicated there was no demonstrable evidence of neuropathy.  In November 2006, reflexes were 2+ and lower extremity strength was 5/5.  In April 2010, the Veteran denied any numbness.  While there is some evidence of neurological abnormalities in VA examinations from October 2011 and August 2013, VA records from April 2012 noted normal strength and sensation, and the Veteran denied any weakness.  The August 2013 examination itself noted intermittent radiating pain and numbness.  Collectively, these findings do not demonstrate "persistent" symptoms of sciatic neuropathy with "little intermittent relief" as contemplated by DC 5293.

In sum, under the old criteria, the assigned 20 percent rating is appropriate prior to September 18, 2001.  From that date, a 40 percent rating is warranted.

Under the new criteria, effective from September 26, 2003, a rating higher than 40 percent is not warranted.  VA examinations from January 2006, October 2006, October 2011, and August 2013, all reflect forward flexion of 30 degrees or less, which is consistent with a 40 percent rating under the General Rating Formula.  A higher 50 percent rating is not warranted as, again, unfavorable ankylosis has not been demonstrated at any point during the appeal period.  

With respect to bladder incontinence as an associated neurologic condition, the Veteran first complained of this manifestation during an October 2011 VA examination.  He reported incontinence once or twice per week at night for the past 10 to 12 years.  He denied the use of absorbent pads.  Unfortunately, the Board does not find his report to be credible as it conflicts with earlier records.  That is, the Veteran specifically denied any bladder incontinence in VA records dated May 2007, April 2009, September 2009, and April 2010.  As fact finder, when considering whether lay evidence is satisfactory, the Board may consider, among other things, internal consistency of statements  and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).

However, even if the Board accepted the Veteran's report as credible, a compensable rating would not be warranted.  The 20 percent rating for voiding dysfunction is appropriate if the Veteran is required to wear absorbent materials that must be changed less than two times per day, or when the condition results in awakening to void three to four times per night.  The Veteran denied the use of any absorbent pads, and his report of incontinence once or twice per week does not equate to a level of impairment consistent with three to four awakenings per night.  Similarly, his report during the August 2013 examination that he experienced incontinence once per week for 5 years, even if credible, does not meet the criteria for a compensable rating.

Finally, with respect to radiculopathy, a compensable rating is not warranted prior to August 20, 2013.  An October 2006 VA examination noted normal sensation and muscle tone.  Reflexes were 1+.  The examiner stated that there was no demonstrable evidence of neuropathy.  Records from November 2006 noted strength as 5/5 and reflexes as 2+.  In September 2009 the Veteran complained of numbness in his right leg.  However, in April 2010 and August 2010, he denied any numbness.  An October 2011 VA examination documented strength in the lower extremities ranging from 4+/5 to 5/5, and reflexes of 1+.  Sensation and toe proprioception were both intact.  There was no muscle atrophy.  Collectively, these findings do not correspond to mild incomplete paralysis of the sciatic nerve.

From August 20, 2013, ratings higher than 10 percent for radiculopathy in the lower extremities are not warranted.  The examination conducted on that date noted reflexes of 1+, intact sensation, intact toe proprioception, and no atrophy.  

The examiner also noted that there was no specific nerve involved with the Veteran's reported weakness, and that there was no true paralysis.  Rather, his weakness was the result of pain.  Moreover, VA records dated September 2013 show the Veteran denied any lumbar radiculopathy.  Collectively, these findings do not correspond to a "moderate" level of incomplete paralysis of the sciatic nerve in either lower extremity.

Finally, in evaluating neurological abnormalities, the Board notes that the record does not reflect any complaints of bowel incontinence.  

In sum, the Veteran's low back disability warrants a 20 percent rating prior to September 18, 2001, and a 40 percent rating thereafter.  Additional or higher ratings for associated neurological abnormalities are not warranted.

B.  Left Hip

The Veteran is currently assigned a 30 percent rating for his left hip condition under DC 5054, which governs hip replacement (prosthesis).  Notably, from August 3, 2010, through September 30, 2011, he was assigned a 100 percent evaluation under the provisions of DC 5054.

Because the Veteran underwent his left hip replacement procedure on August 3, 2010, application of DC 5054 prior to that date would not be appropriate.  Moreover, Diagnostic Codes 5250, 5251, 5254, and 5255 are inapplicable in this case because the medical evidence has not shown evidence of ankylosis, extension limited to 5 degrees, flail joint of the hip, or fracture of the femur or malunion of the femur.  As noted above, the Veteran also did not appeal his separate rating under DC 5253.

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted.

A January 2006 VA examination noted flexion limited to 10 degrees.  The examiner noted that movement was accompanied by spasms.  Repetitive testing increased the spasms but did not change overall range of motion.  An October 2006 VA examination noted hip "movement," presumably flexion, was limited to 20 to 30 degrees.  VA records from December 2007 continued to note muscle spasms of the hip, and records dated from January 2008 through April 2008 noted a severe limitation of hip flexion due to pain.

Private records from October 2009 noted that the Veteran had significant stiffness, but was able to flex past 90 degrees.  VA records from April 2010 show the Veteran reported an incident in which his hip locked, causing him to fall.  Afterwards, he experienced significant popping and grinding in the hip.  Records from May 2010 reflect 30 degrees of flexion with pain.

Based on this evidence, a higher 40 percent rating is warranted prior to October 20, 2009.  During this period, flexion was specifically noted to be limited to 10 degrees, with subsequent records noting "severe" limitation of flexion due to pain.  The 40 percent rating is the maximum schedular rating available.  As of October 20, 2009, a rating higher than 30 percent is not warranted.  During this period, flexion was noted to be 90 degrees and 30 degrees.  While these findings were noted to manifest with stiffness and pain, flexion of 30 degrees does not correspond to the currently assigned 30 percent rating, let alone a higher 40 percent rating.

The Veteran underwent a total left hip replacement on August 3, 2010.  Diagnostic Code 5054 addresses hip prosthesis.  Replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Following this one year, a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches.

As noted above, descriptive terms such as "moderately severe" are not defined in the Rating Schedule.  VA must evaluate all the evidence to the end that its decisions are equitable and just.

The Veteran was assigned a 100 percent rating through September 30, 2011, and a 30 percent rating thereafter.

During an October 2011 VA examination, the Veteran reported swelling in his left hip, but denied any locking, giving way, subluxation, or flare-ups.  Flexion was 20 degrees.  Abduction and internal rotation were 10 degrees.  Adduction and external rotation were 5 degrees.  Extension was 0 degrees.  There was pain at the end range of motion for all tested vectors.  There was also weakness at the end range of flexion.  Range of motion findings were unchanged following repetitive testing.  Strength was 3+/5.

In an October 2012 statement, the Veteran reported that his condition was manifested by pain, weakness, and functional loss.  Contemporaneous VA records noted flexion of 70 degrees, abduction of 30 degrees, internal rotation of 10 degrees, and external rotation of 30 degrees.

During an August 2013 VA examination, the Veteran denied any locking, swelling, giving way, or flare-ups.  He had difficulty with bending activities, including toileting, putting on his shoes, and washing his feet.  He reported missing 8 to 10 days of work in the past year due to hip pain.  On examination, flexion was 20 degrees with strength 3+/5.  Abduction was 10 degrees with strength 2+/5.  The Veteran could not position himself to test extension.

Based on these findings, a 50 percent rating is warranted for residuals of a left hip replacement.  The limitation of flexion to 20 degrees, combined with hip strength of 3+/5 (and 2+/5 abduction in August 2013) and the Veteran's continued complaints of pain, equates to a 50 percent rating under DC 5054, which contemplates moderately severe residuals of weakness, pain, and limitation of motion.  A higher 70 percent rating is not warranted as these residuals do not rise to the level of "markedly severe."  In making this distinction between "moderately" and "markedly" severe residuals, the Board again notes that 20 degrees of flexion corresponds to the second highest rating for limitation of motion under DC 5252, suggesting that 20 degrees of flexion is a very significant amount of impairment, but also that the Rating Schedule contemplates even higher levels of disability.

C.  Right Hip

The Veteran is currently assigned a 30 percent rating for his right hip condition under DC 5054.  Notably, from September 23, 2013, through October 31, 2014 (i.e., past the date of this decision) he is assigned a 100 percent evaluation under the provisions of DC 5054.

Because the Veteran underwent his right hip replacement procedure on September 23, 2013, application of DC 5054 prior to that date would not be appropriate.  Moreover, Diagnostic Codes 5250, 5254, and 5255 are inapplicable in this case because the medical evidence has not shown evidence of ankylosis, flail joint of the hip, or fracture of the femur or malunion of the femur.  As noted above, the Veteran also did not appeal his separate rating under DC 5253.

DC 5251 provides for a 10 percent rating when extension of the thigh is limited to 5 degrees.

A January 2006 VA examination noted flexion limited to 10 degrees and extension of 10 degrees.  The examiner noted that movement was accompanied by spasms.  Repetitive testing increased the spasms but did not change overall range of motion.  An October 2006 VA examination noted hip "movement," presumably flexion, was limited to 20 to 30 degrees.  VA records from December 2007 continued to note muscle spasms of the hip, and records dated from January 2008 through April 2008 noted a severe limitation of hip flexion due to pain.

Private records from October 2009 noted that the Veteran had significant stiffness, but was able to flex past 90 degrees.  VA records from April 2010 show the Veteran reported an incident in which his hip locked, causing him to fall.  Afterwards, he experienced significant popping and grinding in the hip.  Records from May 2010 reflect 30 degrees of flexion with pain and full extension.  Additional records from April 2011 noted flexion of 90 degrees.

An October 2011 VA examination noted flexion of 20 degrees with pain at the end of that range of motion.  Extension could not be tested because the Veteran was unable to position himself for the test.  The Veteran reported that the hip locks at times.  In an October 2012 statement, the Veteran reported experiencing a grinding sensation with right hip motion, resulting in pain, weakness, and functional loss.  Contemporaneous VA records noted right hip flexion of 80 degrees with pain.

During an August 2013 VA examination, the Veteran again reported locking of the right hip, as well as flare-ups of his condition due to use.  On examination, flexion was 15 degrees and extension was 0 degrees.  Range of motion was unchanged after repetitive testing.  The Veteran reported that he missed 8 to 10 days of work in the past year due to hip pain.

Based on this evidence, the Board first notes that a separate 10 percent rating for limitation of extension of the thigh is warranted from October 24, 2011, to September 22, 2013.  The VA examination on October 24, 2011, noted that extension could not be tested due to the Veteran's functional limitations.  A subsequent examination in August 2013 recorded extension as 0 degrees.  However, this rating is only appropriate through September 22, 2013, the day before his total right hip replacement procedure, as his subsequent rating under DC 5054 contemplates all limitation of motion as a residual of the hip replacement.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

With respect to hip flexion, a higher 40 percent rating is warranted prior to October 20, 2009.  During this period, flexion was specifically noted to be limited to 10 degrees, with subsequent records noting "severe" limitation of flexion due to pain.  The 40 percent rating is the maximum schedular rating available.  From October 20, 2009, to a rating higher than 30 percent is not warranted.  During this period, flexion was noted to be 90 degrees in October 2009, 30 degrees in May 2010, 90 degrees in April 2011, 20 degrees in October 2011, 80 degrees in October 2012, and 15 degrees in August 2013.  While these findings were noted to manifest at times with stiffness and pain, they ultimately do not correspond to a higher 40 percent rating, which contemplates flexion of only 10 degrees.

D.  Flat Feet

The Veteran is assigned a 10 percent rating for his flat feet under DC 5276, which provides a 10 percent rating for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet.  A 30 percent rating bilaterally can be assigned for severe flatfoot with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 50 percent rating bilaterally can be assigned for pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation and lack of improvement by orthopedic shoes or appliances.

In this case, the criteria for a higher 30 percent rating have not been met during the appeal period.  A May 2000 VA examination noted no flat feet, no callosities or breakdown, no painful motion, and no limitations on walking or standing.  VA records from October 2001 noted pain on palpation with normal x-rays bilaterally.  An April 2003 VA examination again noted no callosities and no unusual shoe wear pattern.  X-rays were normal.  That examiner diagnosed "minimal" pes planus.

An October 2006 VA examination mild tenderness over the medial aspect of the bilateral feet, and mild symptoms of numbness likely related to plantar fasciitis.  During an October 2011 VA examination, the Veteran reported using shoe inserts to treat his condition.  He stated that he missed 1 to 2 days of work each month during the winter, which worsened his condition.  On examination, there was pain with use but no pain on manipulation.  There were calluses under the heels and fifth metatarsal heads bilaterally.  There was no marked deformity and no marked pronation.  The weight-bearing line fell over the great toe, with no inward bowing of the Achilles tendon.  The examiner stated that the Veteran's pes planus was mild.

The evidence reflects callosities as of October 2011, but is otherwise negative for any of the manifestations consistent with a higher 30 percent rating, including deformity, accentuated pain, and swelling.  Previous complaints of pain on use are already contemplated by the assigned 10 percent rating.  The April 2003 and October 2011 examiners described the Veteran's condition as "minimal" and "mild," respectively.  Although the use of such descriptive terms by examiners is not dispositive, they are nonetheless probative in assessing the severity of the Veteran's condition, particularly when viewed collectively with the objective findings.  Moreover, the Veteran reported that his condition caused him to miss work for 1 or 2 days a month during the winter, which does not reflect any overall level of impairment otherwise consistent with a higher 30 percent rating.

Finally, while there was evidence of numbness in October 2006, this was attributed to plantar fasciitis, a nonservice-connected condition, rather than flat feet.  However, even if it were the result of flat feet, a separate rating would not be warranted.  As discussed above, numbness of the feet is already contemplated by the Veteran's service-connected radiculopathy.  Therefore, consideration of this symptom as also being part of the Veteran's flat feet is not appropriate.  38 C.F.R. § 4.14.

For these reasons, the assigned 10 initial rating is appropriate, and a higher rating is not warranted.

E.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disorder, hip conditions, and flat feet with the established criteria found in the Rating Schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The pain and limitation of motion associated with his low back and hip conditions are all expressly contemplated by the Rating Schedule.  So, too, are the neurological complications associated with his low back disorder.  Similarly, the pain and callosities associated with his flat feet are also specifically considered under DC 5276.  Inherent in these assigned ratings are the associated functional loss and limitations on activities of daily living.  There is no indication that any of the Veteran's disabilities results in any symptoms that fall so far outside the Rating Schedule as to render its application inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's disabilities do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for any of his conditions, except for the surgical procedures associated with his hip replacements.  However, these procedures are already contemplated in the 100 percent ratings assigned under the provisions of DC 5054.  As to employment, the Veteran reported in October 2011 and August 2013 that he missed about 10 days of work per year due to his low back.  Also in August 2013, he reported missing 8 to 10 days of work due to hip pain.  This level of missed work does not, however, represent "marked interference with employment" above and beyond that already contemplated by the 40 percent rating for his low back, the 50 percent rating for his left hip replacement, and the separate 30 percent and 10 percent ratings for his right hip.  38 C.F.R. § 4.1.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A rating higher than 20 percent for the low back disability is denied prior to September 18, 2001.

But a higher 40 percent rating for the low back disability is granted as of September 18, 2001 (so as of an earlier effective date).

A higher 40 percent rating for the left hip disorder is granted prior to October 20, 2009.

A rating higher than 30 percent for the left hip disorder is denied from October 20, 2009 to August 2, 2010.

A higher 50 percent rating for the residuals of the left hip replacement is granted as of October, 1, 2011.

A 40 percent rating for the right hip disorder is granted prior to October 20, 2009.

A rating higher than 30 percent for the right hip disorder is denied from October 20, 2009 to September 22, 2013.

A separate 10 percent rating is granted for limitation of extension of the right hip, however, from October 24, 2011 through September 22, 2013.

An initial rating higher than 10 percent for the flat feet is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


